Citation Nr: 1637469	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder, prior to November 16, 2011, and higher than 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to September 1971.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In a May 2012 rating decision, the RO expanded the service-connected psychiatric disability to include major depressive disorder.  The RO assigned an increased rating of 70 percent, effective November 2011.  See May 2012 rating decision.

In June 2014, the Board remanded this claim for additional development.  The Board notes that this appeal originally included the issue of entitlement to a total disability rating based on individual unemployability (TDIU); however, this issue was granted in an August 2015 rating decision, and as such, is no longer on appeal.  See August 2015 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 50 percent for PTSD and major depressive disorder, prior to November 16, 2011, and higher than 70 percent thereafter.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 50 percent for PTSD and major depressive disorder, prior to November 16, 2011, and higher than 70 percent thereafter, by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has indicated satisfaction with his appeal and has withdrawn the issue of entitlement to an initial increased rating for PTSD and major depressive disorder.  See September 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating higher than 50 percent for PTSD and major depressive disorder, prior to November 16, 2011, and higher than 70 percent thereafter, is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


